Citation Nr: 9925025	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  92-24 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to an extension of the veteran's basic 12-year 
period of eligibility for receiving vocational rehabilitation 
benefits pursuant to Chapter 31, Title 38, United States 
Code.



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from May 1958 to 
April 1961.  He has been represented throughout his appeal by 
the Alabama Department of Veterans Affairs.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a September 1992 
determination by the Vocational Rehabilitation and Counseling 
Officer (VR&C) of the Montgomery, Alabama Regional Office 
(RO) of the Department of Veterans Affairs (VA), which 
determined that the veteran's basic 12-year period of 
eligibility for Chapter 31 vocational rehabilitation benefits 
had expired, and that he did not have a serious employment 
handicap warranting an extended period of eligibility.  In 
August 1994, the Board remanded the case to the RO for 
additional evidentiary development and due process 
considerations.  

In February 1997, the Board again remanded the case to the RO 
for still further development.  The case is once again before 
the Board for appellate review of the veteran's claim for 
vocational rehabilitation training under the provisions of 
Chapter 31, Title 38, United States Code.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.  

2.  The veteran had active military service from May 1958 to 
April 1961.  

2. Service connection has been established for the following 
disabilities: lumbosacral strain, currently rated as 20 
percent disabling; and hemorrhoidectomy, currently rated as 
noncompensable; the veteran's combined service-connected 
disability rating is 20 percent.  

3.  The veteran was first notified of a compensable 
evaluation for his service-connected disabilities in 1966.  

4.  The veteran's basic twelve-year period of eligibility for 
receiving Chapter 31 vocational rehabilitation training 
expired on February 1, 1978.  

5.  Records show that the veteran is currently employed with 
Auburn University in the maintenance department as a 
technician; he has been in this position for more than 20 
years.  

6.  The veteran has an employment handicap.  

7.  The veteran's service-connected disabilities have not 
been the cause of substantial periods of unemployment or an 
unstable work history.  


CONCLUSION OF LAW

The veteran does not have a serious employment handicap, and 
he is therefore not entitled to an extension of his basic 
period of eligibility for receiving vocational rehabilitation 
training under Chapter 31, Title 38, United States Code.  38 
U.S.C.A. §§ 3101, 3102, 3103, 5107 (West 1991); 38 C.F.R. 
§§ 21.40, 21.41, 21.42, 21.44, 21.52 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board finds that the veteran's Chapter 31 
claim is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, the veteran has presented a 
claim which is plausible.  Moreover, the Board finds that all 
relevant facts have been properly developed.  Therefore, no 
further assistance to the veteran is required to comply with 
the duty to assist as mandated by 38 U.S.C.A. § 5107(a).  

A.  Factual background.

The pertinent facts in this case are not in dispute and may 
be briefly summarized.  In a January 1966 rating decision, 
service connection was established for disc syndrome, 
evaluated as 20 percent disabling, and hemorrhoidectomy, 
evaluated as noncompensably disabling.  The veteran was 
provided notice of this award by letter dated February 4, 
1966.  

The veteran submitted an application for vocational and 
rehabilitation training under Chapter 31 in August 1975.  By 
letter dated August 25, 1975, the veteran was informed that 
his claim had been denied because the period for approved 
training had passed.  

The veteran submitted a claim requesting additional 
vocational and rehabilitation training in August 1992.  On a 
Counseling Record-Personal Information (VA Form 28-1902) 
dated in September 1992, the veteran provided information to 
the effect that he had worked as a maintenance repairer II 
from 1976 to the present.  He also indicated that the highest 
grade completed was 12; he also attended Opelika State 
Technical College from September 1966 to May 1967.  The 
veteran further reported that pain associated with his 
service-connected lumbosacral strain limits his employment.  

At a counseling session with a counseling psychologist in 
September 1992, it was noted that the veteran was service-
connected for lumbosacral strain, evaluated as 20 percent 
disabling from November 8, 1991; and hemorrhoidectomy, 
evaluated as noncompensably disabling from 1965.  The 
examiner also noted that the veteran had nonservice-connected 
disabilities of arthritis of the hips, diverticulosis, 
bilateral inguinal hernia, appendectomy, scar, right arm, and 
schizophrenia, paranoid type, competent.  The report notes 
that the veteran attended Opelika Technical College for 
approximately 12 months in electric during the 1970's.  The 
counseling psychologist noted that the veteran had had an 
excellent work history with Auburn University, where he 
progressed in ranks from Maintenance 1 to Maintenance 2 and 
was top of his field.  The veteran indicated that he was not 
taking any medications and he did not have any residual 
effects of his disability except for aches and pains.  
Although the veteran reported limitations in lifting, he 
stated that he was able to perform and had performed the 
normal requirements of a maintenance technician.  The 
counseling psychologist reported that, while the veteran 
considered his current position to be a dead-end job, the 
indications were that the veteran had been in a suitable 
stable occupation consistent with his abilities, interests, 
and capacities.  He had reflected the ability to train at the 
technical level, completed a course in electricity at the 
technical level, and was now working in that field where his 
Chapter 34 training offered opportunities for employment.  
Although he admitted limitations caused by his service-
connected disability, the veteran indicated that even with 
his increase in disability, he was able to perform the duties 
of the job, but he continued to have some aches and pains.  

The counseling psychologist concluded that the veteran did 
not have a serious employment handicap.  

Medical evidence of record in the 1980's and 1990's, 
including VA as well as private treatment reports, shows that 
the veteran received ongoing clinical evaluation and 
treatment for several disabilities, including low back pain.  
An x-ray study of the lumbar spine, performed in March 1992, 
was normal except for mild focal spondylosis at L4-5 and L5-
S1.  A treatment note dated in April 1994 indicated that the 
veteran had acute flare-up of his lumbosacral strain with 
probable sciatic.  These records show treatment predominantly 
for nonservice-connected epididymitis, with recurrent urinary 
tract infections and arthritis in the hips.  These records do 
not reflect any treatment for residuals of his 
hemorrhoidectomy.  

Received in March 1997 was a statement from Auburn 
University, dated in February 1997, indicating that the 
veteran was on leave of absence during the periods of 
September 13, 1976 to September 30, 1976; August 22, 1980 to 
September 30, 1980; September 16, 1981 to December 1, 1981; 
March 20, 1992 to June 1, 1992; May 26, 1994 to June 22, 
1994; and July 17, 1995 to August 7, 1995.  Also received in 
March 1997 was a statement from the veteran, wherein he 
indicated that the disabilities that interfered with his 
ability to work included: epididymitis, low back strain, 
arthritis in the hips, arthritis in the upper extremities, 
chronic vertigo, left ankle disorder, neuroskeletal disorder, 
and myalgia.  The veteran indicated that he had been employed 
with Auburn University for 21 years, and had missed 
significant amount of time due to his disabilities.  

Received in May and June 1997 were treatment records dated 
from February 1966 to March 1997, including VA as well as 
private treatment records, which show that the veteran 
received treatment over the years for several disabilities, 
including complaints of low back pain.  These records do not 
reflect any treatment for hemorrhoidectomy.  

The veteran was afforded a VA compensation examination in 
June 1997, at which time it was reported that he had lost 
over 30 days work in the last year due to kidney stones, 
bladder and prostate infections.  The veteran reported 
problems with back pain, hemorrhoids, kidney stones, and 
arthritis of the hips, hands and left ankle.  It was also 
reported that the veteran had had an appendectomy in 1964; 
examination revealed a benign scar.  The veteran indicated 
that hemorrhoids did not bother him, although they were out 
all the time; on examination, he had grade II external 
hemorrhoids without thrombosis or evidence of bleeding.  It 
was also noted that the veteran had a long history of kidney 
stones, urinary tract infections and prostate infections, 
approximately 3 times per year.  On examination, both 
epididymides were slightly tender; the prostate was slightly 
enlarged, soft and tender.  

With respect to the back, the veteran indicated that he had 
constant back pain; he used a TENS unit for severe pain, 
which radiated with a burning sensation in his left leg.  On 
examination, he had decreased sensation in the posterior left 
leg and arch of the left foot.  Straight leg raising test was 
3+ on the left at 30 degrees; he had a positive sciatic 
stretch sign on the side.  Ankle jerk was 2+ on the right and 
absent on the left.  He had a flat lumbar spine and moderate 
spasm.  The spine flexed to 45 degrees with pain, and 
extended 20 degrees with pain; lateral flexion was 15 degrees 
bilaterally with pain, and rotation was 35 degrees with no 
pain.  The examiner noted that the veteran had moderate loss 
of function due to pain.  He also had moderate loss of 
function in the hip due to pain.  The veteran was also 
reported to have mild loss of function in the left ankle due 
to pain.  Both hands were slightly swollen and had Heberden's 
nodes on all DIP joints.  

X-ray studies of the left ankle and hands were normal.  X-ray 
study of the right and left hip showed bilateral supra-
acetabular margin bone changes suggestive of old avulsion 
fracture or degenerative bone changes.  X-ray study of the 
lumbosacral shoulder revealed mild scoliosis, mild ostia 
pinna, and osteoarthritis of the facet joints L4-5, L5 and 
S1; bilateral renal stones were also noted.  The pertinent 
diagnoses were: status post appendectomy, no sequelae; 
hemorrhoids, grade I, nonsymptomatic; ureteral lithiasis with 
recurrent pain; chronic urinary tract infections and chronic 
prostatitis; degenerative joint disease and degenerative disc 
disease of the lumbosacral spine with left radiculopathy; 
degenerative changes in the hips; degenerative joint disease 
of the left ankle and hands, not found.  The examiner stated 
that, in his opinion, the veteran was still able to do some 
type of light or moderately heavy work.  

The record indicates that the veteran was referred for 
vocational evaluation in September 1997, at which time he 
indicated that he had been employed by Auburn University as a 
maintenance technician since May 1976 and that he had 3 
years, 9 months, and 10 days until he could retire; his 
expressed career goal was to return to school and complete an 
AA degree in electronics and obtain additional training in 
computer repairing.  The veteran indicated that it was 
getting increasingly difficult for him to meet his current 
job demands due to his physical condition and related 
restrictions, but he wanted to be able to retire.  The 
veteran stated that he had not sought services for years; he 
reported that he utilized a TENS unit which blocked nerves 
and eased pain, thus allowing him to walk.  He was not taking 
any medications.  Current physical restrictions related to 
his service-connected back condition included restrictions in 
lifting and carrying abilities, restrictions in his ability 
to stand and walk, and in his ability to sit and work.  
Further limitations were reported in his ability to engage in 
pushing and pulling movements, climbing and balancing, gross 
manipulation skills, bending and/or stooping, kneeling, and 
reaching movements.  The veteran indicated that he missed 
approximately 2 to 3 days per months due to his physical 
condition; he added that his supervisor tells him to do what 
is possible and gives him help when he can.  The arthritis in 
his hips bothered him on cool and rainy days.  

The veteran underwent a battery of tests.  Significantly, the 
results from the Shipley Institute of Living Scale suggested 
good abstract reasoning skills and good vocabulary skills, 
and placed him in the average range of intellectual 
functioning.  On the Career Ability Placement Survey (CAPS), 
the veteran obtained a score of 5, suggestive of probable job 
success providing the necessary education and training were 
received; areas of relative strength were in verbal reasoning 
and word knowledge, whereas his relative weaknesses were in 
numerical ability, perceptual speed and accuracy and spatial 
relations.  The examiner stated that the veteran did not 
appear to possess personality deficits that would impede 
vocational adjustment.  The veteran's work experience for the 
past 20+ years as a maintenance technician appeared to be 
somewhat related to his future career goal.  The veteran 
reported that he was struggling to maintain his current 
employment for three more years so that he may meet the 25-
year requirement for retirement from Auburn University at age 
60; it appeared that he had an understanding supervisor who 
had made modifications in job demands for the veteran.  The 
veteran further reported that he wanted training for a post-
retirement career so that he may adequately support himself, 
his wife, and his six-year-old son.  It was noted that it was 
reasonable to project that having an appropriate certificate 
in electronics would make post-retirement employment a better 
possibility; however, it was also noted that the veteran's 
age was likely to be a potential barrier in his ability to 
obtain gainful employment.  

In October 1997, the veteran met with a VA counseling 
psychologist who reported that the veteran had a combined 
rating of 20 percent for back strain, hemorrhoids, 
schizophrenia, inguinal hernia, scars, and ventral hernia.  
The psychologist noted that the veteran was appropriately 
dressed.  His speech was generally easy to understand; he had 
no evident auditory or visual problems.  The psychologist 
observed that the veteran was wearing a brace on his left 
foot that he attributed to tendinitis.  Affect was 
appropriate and controlled during the evaluation; persistence 
and motivation were adequate for the interview.  He was alert 
and oriented to time, place, and person.  He denied any 
hallucinations, delusions, or compulsions.  The veteran 
reported that he intended to retire from his present job in 
approximately three years and felt that he needed additional 
training to become re-employed after retirement.  The 
psychologist stated that the veteran's test results indicated 
that he was functioning at the high average range of 
intelligence.  While in the military he primarily served as a 
medic, but stated that that training was either outdated or 
not marketable.  The psychologist noted that the veteran was 
presently employed with Auburn University in the maintenance 
department as a technician; his salary was $10.65 per hour.  
The psychologist stated that this was a technical type 
position and appeared to be related to his previous technical 
training under Chapter 34; he had been in that position for 
21 years and hoped to retire in three years.  The veteran 
stated that he was uncertain how long he would be able to 
function in his present position but could be eligible for 
medical retirement if necessary.  

The psychologist stated that since the veteran was beyond his 
12-year eligibility termination date of February 1, 1978, the 
obvious question was whether or not a serious employment 
handicap existed.  The psychologist noted that records from 
private physicians indicate that between 1987 and 1996 the 
veteran was treated for groin pain, right hip pain, kidney 
stones, low back pain, left knee pain, bronchitis, psychosis, 
left ureteral calculus, urinary infection, renal stones, and 
nose injury.  He further noted that a medical examination 
conducted in 1997 indicated that the veteran was able to do 
some light or moderately heavy work; although the veteran had 
missed time from work, his job allowed sick and annual leave.  
The psychologist reported that the veteran received 
electrical training at a state technical school under Chapter 
34; the veteran stated that his training had been useful in 
his current job.  The psychologist noted that the veteran has 
been employed with Auburn University since April 1976 and 
intended to remain there three more years when he will be 
eligible for full retirement benefits; the veteran reported 
that most of his work can be done in a sitting position and 
he is allowed to utilize fellow workers if any lifting is 
required.  The veteran also reported that his employer is 
very supportive and willing to furnish reasonable 
accommodations if needed.  

The counseling psychologist concluded that the veteran had 
overcome any impairment to employability through continued 
employment which was in line with his interests, abilities 
and aptitude.  He stated that a serious employment handicap 
was not found and, therefore, the veteran was not entitled to 
vocational rehabilitation services.  

B.  Legal analysis.

As noted above, the veteran contends that he is eligible for 
additional vocational rehabilitation training assistance 
under the Chapter 31 program.  Generally, a veteran is 
eligible for vocational rehabilitation if such training is 
needed to overcome a serious employment handicap.  38 
U.S.C.A. § 3103(c); 38 C.F.R. § 21.44.  The applicable legal 
criteria provide that a rehabilitation program under Chapter 
31 may not be afforded to a veteran after the end of the 12-
year period beginning on the date the VA notified the veteran 
of the existence of a compensable service-connected 
disability.  38 U.S.C.A. § 3103(a); 38 C.F.R. §§ 21.41, 
21.42(a).  In the instant case, the veteran was advised of a 
compensable service-connected disability on February 4, 1966.  
Therefore, the basic 12-year period of eligibility expired on 
or about February 4, 1978.  However, the basic period of 
eligibility may be extended if the veteran has a serious 
employment handicap.  38 U.S.C.A. § 3101; 38 C.F.R. § 21.44.  
A "serious employment handicap" is defined as the significant 
impairment of the veteran's ability to obtain or maintain 
employment consistent with his abilities, aptitudes, and 
interests.  38 U.S.C.A. § 3101(7); 38 C.F.R. § 21.52(b).  

The Board acknowledges that in the case of Davenport v. 
Brown, 7 Vet. App. 476 (1995), the United States Court of 
Appeals for Veterans Claims (Court) struck down the 
provisions of 38 C.F.R. § 21.51(c)(2), including 38 C.F.R. 
§ 21.51(c)(2), (e), (f)(1)(ii) and (f)(2), that utilized the 
"materially contribute" language, and required a causal nexus 
between a veteran's service-connected disability and his 
employment handicap.  Thus, pursuant to the Court's holding 
in Davenport, consideration must be given to all of the 
veteran's disabilities, both service-connected and 
nonservice-connected, in making a determination as to whether 
an employment handicap exists.  However, the Court did not 
specifically extend its holding to a serious employment 
handicap, and certain language in Davenport suggests that the 
Court believes Congress intended to require veterans 
"seeking periods of entitlement or eligibility beyond what 
Chapter 31 basically allows to demonstrate that their 
service-connected disabilities cause their impairments."  
Davenport, at 484.  

Pub. L. 104-275, Title I, § 101, Oct. 9, 1996, 110 Stat. 3324 
reestablished the requirement that the veteran's employment 
handicap must be the result of service-connected disability 
in order to be entitled to Chapter 31 benefits.  However, in 
this case, the veteran filed his current claim for Chapter 31 
benefits before Pub. L. 104-275, Title I, § 101, Oct. 9, 
1996, 110 Stat. 3324 reestablished the requirement that the 
veteran's employment handicap must be the result of service-
connected disability in order to be entitled to Chapter 31 
benefits.  At any rate, the provisions of 38 C.F.R. 
§ 21.52(e) as in effect during the course of the entire 
appeal clearly require such a nexus, and this regulation is 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  

A finding of a serious employment handicap will normally not 
be made when a veteran's service-connected disability is 
rated at less than 30 percent disabling.  38 C.F.R. 
§ 21.52(e).  In the present case, service connection has been 
established for lumbosacral strain, currently rated as 20 
percent disabling, and for hemorrhoidectomy, currently rated 
as noncompensably disabling.  The veteran's combined 
disability rating is only 20 percent.  Nevertheless, a 
finding of serious employment handicap may be made when the 
evidence shows that the veteran has endured substantial 
periods of unemployment, or unstable work history, or a 
pattern of maladaptive behavior, as a result of a service-
connected disability.  Ibid.  In determining whether a 
serious employment handicap exists, a VA Counseling 
Psychologist must find that the evidence demonstrates that 
service-connected disabilities cause the impairment.  Id. At 
484; see 38 C.F.R. § 21.52.  

After reviewing the findings of the VA counseling 
psychologist, in light of the evidentiary record, the Board 
is compelled to conclude that although the veteran's service-
connected back disorder does result in an employment 
handicap, his service-connected disorder has not been the 
cause of substantial periods of unemployment or an unstable 
work history.  VA medical reports do document occasional 
treatment in the 1980's and 1990's for complaints of low back 
pain; however, these same records show that the veteran was 
regularly seen for symptoms associated with arthritis in the 
right hip and genitourinary problems.  The totality of the 
evidence before the Board does not show that the back 
disability or any other physical disorder was responsible for 
substantial absences from work or unemployment.  

Furthermore, the Board does not find that the evidence in 
this case supports the conclusion that the veteran suffers 
from any disability that significantly impairs his ability to 
obtain and maintain employment consistent with his aptitudes, 
abilities or interests.  The record confirms that the veteran 
has been employed with Auburn University since April 1976, 
and he intends to remain there three more years when he will 
be eligible for full retirement benefits; the veteran also 
reported that most of his work can be done in a sitting 
position and he is allowed to utilize fellow workers if any 
lifting is required.  The veteran also reported that his 
employer is very supportive and willing to furnish reasonable 
accommodations if needed.  

In sum, the Board concludes that the veteran does not have a 
serious employment handicap.  Although the Board understands 
the veteran's needs for additional training in order to 
become re-employed after retirement, in order to care for his 
family, he must meet the requisite criteria, as cited above, 
for an extension beyond his 12-year period of eligibility for 
receiving vocational rehabilitation training pursuant to the 
provisions of Chapter 31, Title 38, United States Code.  
Since the preponderance of the evidence supports a finding 
that the veteran's service-connected disabilities have not 
been the cause of substantial periods of unemployment or an 
unstable work history, he does not meet the criteria for an 
extended period of eligibility in which to receive vocational 
rehabilitation training pursuant to Chapter 31, Title 38, 
United States Code.  The preponderance of the evidence is 
against his claim and the benefit of the doubt is not for 
application.  38 U.S.C.A. § 5107(b).  


ORDER

The appeal is denied.  



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

